Citation Nr: 0720019	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  00-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disorder 
manifested by atypical chest pain.

3.  Entitlement to service connection for foot cramping.

4.  What evaluation is warranted for sinusitis from July 1, 
1998?  

5.  What evaluation is warranted for residuals of an excision 
of a carbuncle from the right arm from July 1, 1998? 

6.  What evaluation is warranted for a ganglion cyst of the 
right foot from July 1, 1998?



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 1980 
and from June 1981 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.

The appellant appeared before the undersigned for a Board 
hearing in July 2003 and testified regarding his 
symptomatology.  A transcript is of record.

This case was remanded by the Board in April 2004 for further 
development.


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that the veteran's sinusitis is not manifested by three or 
more incapacitating episodes of sinusitis per year requiring 
prolonged antibiotics, or by more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

2.  Resolving reasonable doubt in the veteran's favor, 
hypertension was incurred in service. 

3.  The appellant's atypical chest pain alone is not a 
disability for which VA compensation may be established.

4.  The appellant's foot cramping alone is not a disability 
for which VA compensation may be established. 

5.  Prior to August 30, 2002, residuals of an excision of a 
carbuncle from the right arm were not manifested by scars 
which were deep, productive of limitation of arm motion or 
function, unstable, or objectively painful.

6.  Since August 30, 2002, residuals of an excision of a 
carbuncle from the right arm do not cover an area of 144 
square inches (929 square centimeters) or greater; and any 
scar is not unstable, productive of a limitation of arm 
function, or objectively painful.

7.  Prior to August 30, 2002, a ganglion cyst of the right 
foot was not manifested by scars which were deep, productive 
of limitation of foot motion or function, or which were 
unstable, or objectively painful.

8.  Since August 30, 2002, residuals of a right foot ganglion 
cyst do not include a scar which is unstable or objectively 
painful on examination.

9.  The veteran's service-connected ganglion cyst of the 
right foot is not manifested by functional impairment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.14, 4.97, Diagnostic Codes 6510-6514 (2006).

2.  Resolving reasonable doubt in the veteran's favor, 
hypertension was incurred during military service. 38 
U.S.C.A. §§ 1110, 1112, 1131, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).

3.  A disorder manifested by atypical chest pain was not 
incurred or aggravated in-service. 38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

4.  A disorder manifested by foot cramping was not incurred 
or aggravated in-service. 38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

5.  During the appellate period, the criteria for a 
compensable disability evaluation for residuals of an 
excision of a carbuncle from the right arm have not been met. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp 2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.71a, 4.118, Diagnostic Codes 5206, 5207, 7802, 7803, 7804, 
7805, 7819 (2002) (2006).

6.  During the appellate period, the criteria for an initial 
compensable rating for a ganglion cyst of the right foot have 
not been met. 38 C.F.R. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.20, 4.71a, 4.118, Diagnostic Codes 5284, 7802, 7803, 7804, 
7805, 7819 (2002) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in May 2003 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  The case was readjudicated in an 
August 2006 supplemental statement of the case.  August 2006 
correspondence provided notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the requisite notice was harmless 
error.  In this regard, the content of the above referenced 
notices provided to the appellant complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The case was 
readjudicated in an August 2006 supplemental statement of the 
case.  The veteran was afforded a meaningful opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Hence, the actions taken by VA cured 
any error in the timing of notice, and the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

Criteria for Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Criteria for Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The appellant has appealed the initial noncompensable ratings 
assigned for residuals of an excision of a carbuncle from the 
right arm and a ganglion cyst of the right foot.  He has also 
appealed the initial 10 percent rating assigned for 
sinusitis; he is essentially asking for a higher rating 
effective from the date service connection was granted.  
Consequently, the Board must consider the entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 199 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration be 
given to weakened movement, excess fatigability, and 
incoordination.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). 
That responsibility is particularly onerous where medical 
opinions diverge. At the same time, the Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another. Evans v. West, 12 Vet. App. 22, 30 
(1999).

I.   Entitlement to an increased evaluation for sinusitis 
currently evaluated with a noncompensable rating. 

In a July 2006 rating action, the RO assigned a 10 percent 
rating for sinusitis effective July 1, 1998.

Background and Analysis

The service medical records indicated the veteran treated and 
diagnosed with sinusitis on several occasions.  

In December 2002, the veteran underwent an examination and 
reported that for the past 15 years he constantly experienced 
sinus problems.  The veteran stated the sinus headaches were 
intermittent in nature and had not been associated with any 
drainage from his nose.  On examination the nose was found to 
be normal.  The examiner diagnosed the veteran with 
questionable chronic sinusitis.  

In June 2003, the veteran underwent a computed tomography 
(CT) scan of the paranasal sinuses.  The examiner's 
impression was minimal sinus disease.

The veteran appeared at a Board hearing in July 2003 and 
testified that he generally took over-the-counter medication 
a couple times per week for sinus congestion.  He reported 
suffering frequently from stuffiness and pressure in the 
sinus cavity.  He stated he experienced sinus headaches and 
at times he resorted to holding his head over boiling water 
containing medication to loosen the pressure in his sinus. 
The veteran stated that sometimes breathing and sleeping were 
difficult because he could not breathe through his nose and 
this additionally caused dry mouth.  The veteran testified 
that he did not think he had been treated with antibiotics in 
the last couple of years.

In March 2005, the veteran had a VA examination and reported 
pressure over the bridge of the nose on and off over the 
years.  Additionally, during an attack, the veteran stated he 
had a headache and postnasal dripping.  The symptoms lasted 
three to four days.  He denied fevers and any signs of 
infection.  During an acute attack with a clear discharge and 
post nasal drip, the veteran reported breathing through his 
mouth.  The veteran stated there had been no surgical 
interventions and no prescription treatments or physician 
visits were required.  The veteran reported attacks occurred 
four to five times in a year, but he denied incapacitating 
periods.  The sinuses were normal on palpation.  There was no 
tenderness, discharge, crusting, ulceration, or erythema.  
There was no evidence of obstruction.

The examiner diagnosed allergic rhino-sinusitis by history 
and symptomatology and noted there was no evidence of any 
chronic sinus disease or disability clinically or 
radiologically.  The nature of the appellant's present 
symptoms were allergic upper respiratory in nature which 
subsided with over the counter medications.  The veteran did 
not receive any prescription antibiotics since his retirement 
on a regular basis and no incapacitating episodes were 
reported.

In March 2005, the veteran underwent an x-ray study which 
revealed clear sinuses, intact bones, and a midline nasal 
septum.  The impression was a normal study.  

In December 2005, the veteran was seen at VA and reported on 
and off clear nasal discharge, more during the summer.  The 
examiner notated the veteran had mild nasal congestion.

Throughout the rating period on appeal, the veteran's 
sinusitis has been assigned a 10 percent evaluation pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6513. Under Diagnostic 
Code 6513, which utilizes the general rating formula for 
sinusitis, a 10 percent evaluation is warranted when the 
evidence demonstrates one or two incapacitating episodes of 
sinusitis per year that require prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting. An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician. 38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514 (2006).

In order to achieve the next higher 30 percent rating under 
the general rating formula for sinusitis, the evidence must 
demonstrate three or more incapacitating episodes of 
sinusitis per year that require prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (2006).

In this case, the clinical records reveal no incapacitating 
episodes.  Moreover, the veteran during his July 2003 Board 
hearing that he had not used antibiotics to treat his 
condition in the last couple of years.  Further, the veteran 
reported at a 2005 VA examination that he had non-
incapacitating attacks approximately 4 to 5 times per year.  
In order to warrant a higher disability evaluation of 30 
percent, the veteran must experience more than 6 non-
incapacitating episodes of sinusitis.  Accordingly, the 
clinical presentation of the appellant's sinusitis simply 
does not meet the criteria for an increased rating.

The claim for a rating in excess of 10 percent for sinusitis 
is denied.

II.  Entitlement to service connection for hypertension.

Background and Analysis

The service medical records indicated that on multiple 
occasions the veteran had elevated blood pressure readings.  
These dates included October and November 1979, August 1982, 
December 1984, April and May 1993, June, September and 
October 1996; three separate occasions in June 1997 and 
January, February, and April 1998.  

At an outpatient clinic visit when the appellant was 41 years 
of age, that is, within one year of his separation from 
active duty, the veteran's blood pressure was again found to 
be elevated.

The veteran underwent a VA cardiac examination in December 
2002.  The examiner noted the veteran had a history of 
hypertension in-service which was not treated until two years 
post service.  The examiner did not link hypertension to 
service.  

The veteran appeared at a Board hearing in July 2003 and 
testified that he had been diagnosed with high blood pressure 
for a couple of years.  The veteran's representative stated 
that when a doctor reviewed the veteran's records, she 
commented that he should have been on medication for 
hypertension while in the military.  

In March 2005, the veteran underwent a VA examination and 
reported having elevated blood pressures and atypical chest 
pain while in active service but was never treated.  The 
examiner notated the veteran had previously been diagnosed in 
2001 with essential hypertension.  The examiner reported the 
veteran had a normal cardiac examination.

The examiner diagnosed mild essential hypertension that was 
well controlled with medications.  The examiner opined that 
the veteran's essential hypertension "was not due to" his 
active military service and was not manifested by atypical 
chest pain in service.  The examiner stated that essential 
hypertension was a disorder with consistently elevated blood 
pressures that develop over the course of time with advancing 
age, with hereditary and genetic predisposition.

As noted the foregoing shows competent evidence both for and 
against the veteran's claim for service connection.  On 
balance the undersigned finds the record to be in equipoise 
both as to its quantity and persuasiveness regarding the 
veteran's entitlement to service connection for hypertension. 
The evidence favorable to the veteran primarily indicates 
that the hypertension had it onset in service as notated in 
service medical records.  The contrary evidence is centered 
in the opinion of the March 2005 VA examiner, who determined 
that the veteran's hypertension was not "due to service."   
Where, however, the evidence is in equipoise reasonable doubt 
is to be resolved in the veteran's favor.  Hence, entitlement 
to service connection for hypertension is granted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Entitlement to service connection for a disorder 
manifested by atypical chest pain.

Background and Analysis

The service medical records indicated that on multiple 
occasions the veteran complained of chest pain.  The 
veteran's March 1980 separation examination includes the 
report that he had chest pain occasionally.  The examiner 
notated a history of occasional chest pain.  

In May 1993, the veteran was evaluated at John Radcliffe 
Hospital where he complained of periodic breathlessness, 
lightheadedness and left sided muscular sounding chest pain 
after vigorous physical exertion.  The examiner diagnosed the 
veteran with an innocent systolic murmur of no hemodynamic 
significance.  

A January 1998 examiner notated a history of chest pain in 
1982, secondary to a heart murmur, no treatment sought, 
recurrent.  

At the veteran's 1998 separation examination there were no 
complaints or diagnosis of chest pain.  The electrocardiogram 
showed borderline findings.

In December 2002, the veteran had a VA cardiac examination 
and stress test.  There were no complaints of chest pain or 
palpitations.  The examiner noted the chest showed no right 
or left ventricular heaves or thrills.  First heart sounds 
were normal and second heart sounds were physiologic.  No 
third heart sounds or murmurs were noted.  No clicks were 
present.  

In March 2005, the veteran underwent a VA examination and 
reported incidents in service of atypical chest pain.  The 
examiner reported a normal cardiac examination, regular rate 
and rhythm, normal first and second heart sounds, no murmurs, 
and no signs of congestive heart failure.  There was no 
evidence of arteriosclerosis, carotids were normal, and there 
were good peripheral pulses.  The examiner opined that the 
veteran's essential hypertension had no relation to atypical 
chest pain while in service which was fully evaluated at that 
time. 

In May and December 2005, the veteran underwent treatment at 
VA.  On each occasion he reported no chest pain, shortness of 
breath, or lower extremity swelling.  Upon examination, the 
examiner notated normal first and second heart sounds, a 
regular rhythm and no murmurs.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a symptom, such as pain, alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted. See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom, 239 F.3d 1356 (Fed. Cir. 
2001), dismissed in part on other grounds, 15 Vet. App. 269 
(2001). 

In this case there is no objective, competent medical 
evidence of a disorder manifested by chest pain.  In the 
absence of competent evidence of a present disability there 
can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability." 
The Court further stated that where the proof is insufficient 
to establish a present disability there can be no valid claim 
for service connection. Id. Further, service connection 
requires competent evidence linking the claimed disability to 
service. Finally, as noted above, complaints of pain alone, 
without a diagnosed disorder, or competent evidence of 
underlying service related pathology, do not establish a 
disability upon which to predicate a grant of service 
connection. Sanchez-Benitez.

Service connection is denied.



IV.  Entitlement to service connection for foot cramping.

Background and Analysis

The service medical records indicated that in January 1998, 
the veteran was diagnosed with chronic bilateral foot pain.  
The veteran reported dropping a 55 gallon drum on his foot.  
The veteran reported in a January 1998 examination that he 
had a knot on his right foot which caused pain.  He self 
reported foot trouble and cramping in his legs.  During his 
January 1998 retirement examination, the veteran was notated 
to have tenderness of the right forefoot with prominence from 
an old trauma. 

In December 2002, the veteran underwent a VA examination.  He 
reported cramps in his feet that occurred one to two times 
per week every other two weeks.  The cramps lasted 
approximately two minutes and then he had to stomp his feet 
for relief.  He occasionally had a cramp at night.  The 
examiner diagnosed cramps in both feet and opined that the 
cramps in the feet were probably not related to his varicose 
veins, but just occur.  The examiner did not believe they 
were related to any significant condition and were probably 
similar to the nocturnal cramps that are a frequent complaint 
of patients.  

In July 2003, the veteran testified at a Board hearing and 
stated that there may be a relationship between the type of 
shoes he must wear due to his ganglion cyst and his feet 
cramping.  The veteran reported that he suffered from feet 
cramping for many years.  The appellant did not offer any 
competent medical evidence in support of his view.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a symptom, such as pain, alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted. Sanchez-Benitez.

In the absence of competent medical evidence of a disability 
manifested by foot cramping the claim must be denied.

V.   Entitlement to an increased evaluation for residuals of 
an excision of a carbuncle from the right arm currently 
evaluated with a noncompensable rating. 

Background and Analysis

The service medical records indicate in June 1997, the 
veteran had a carbuncle removed from his right upper arm.  

In December 2002, the veteran underwent a VA examination and 
reported a prior  incision and drainage of an abscess on the 
right upper arm.  There were no complications to the 
procedure.  The veteran reported "sometimes it hurts a 
little bit."  The veteran stated he may have some pruritus 
in the area which occurred approximately every six months.  
The scar was not a problem otherwise.  Upon examination, 
there was a 1.0 x 0.5 centimeter scar on the right arm which 
was freely movable and not tender.  There was no heat, 
erythema, or drainage in the area.  The examiner's assessment 
was status post incision and drainage of an abscess, with a 
residual scar.  The examiner opined there were no significant 
symptoms associated with this lesion.

The veteran appeared at a Board hearing in July 2003 and 
testified the scar from the carbuncle itched and did not feel 
normal.  He also reported that if he wore certain types of 
clothing, it would rub on the exposed area and become painful 
and tender.

In March 2005, the veteran underwent a VA examination for 
residuals of an excision of a carbuncle from his right arm.  
The examiner notated there were no symptoms about the 
incision and drainage on the right arm.  The examiner 
reported there was a small, approximately .05 centimeter in 
diameter well-healed scar on the inner aspect of the right 
upper arm.  The examiner stated there was no tenderness at 
the lesion, and the scar was well healed post incision.  
There was no ulceration or skin breakdown, no elevation or 
depression of the scar, no tissue loss and the surroundings 
were well preserved.  There was no inflammation, edema or 
keloid formation.  The scar was slightly pigmented.  There 
was no disfigurement and no functional limitations.  The 
examiner diagnosed status post surgical incision and drainage 
of abscess on the right upper arm, a well healed scar, no 
residual complications or functional disabilities.  

The veteran is currently service connected for residuals of 
an excision of a carbuncle from the right arm and was 
assigned a noncompensable rating under Diagnostic Code 5206-
7819.

Since the veteran filed his claim for increased initial 
rating for his service-connected disorder there have been a 
number of changes in the criteria for rating skin diseases 
under 38 C.F.R. § 4.118, including scars. Cf. 38 C.F.R. § 
4.118, Diagnostic Codes 7800 to 7805 (2002) with 38 C.F.R. § 
4.118, Diagnostic Codes 7800 to 7805 (2006). The new rating 
criteria for rating scars became effective August 30, 2002. 
Id. The rating criteria for rating new growths benign 
skin/benign skin neoplasms (i.e., lipomas), Diagnostic Code 
7819, was also revised effective August 30, 2002. A June 2003 
supplemental statement of the case notified the veteran of 
the new rating criteria. Accordingly, adjudication of his 
claim may go forward. See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Prior to August 30, 2002, Code 7819 provided that benign new 
skin growths were to be rated as scars, or as for eczema 
(dependent on location, extent, repugnant or otherwise 
disabling character of manifestations).

Under the pre-August 30, 2002, rating criteria, a 10 percent 
rating was warranted for superficial scars that were poorly 
nourished with repeated ulceration. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002). A 10 percent was also 
appropriate for superficial scars that were tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002). Finally, a scar could be rated 
based on limitation of function of the affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Under the pre-August 30, 2002, rating criteria, eczema with 
slight, if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area warranted a noncompensable 
evaluation. A 10 percent rating was warranted for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area. 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders. Under the revised criteria, 
Diagnostic Code 7819, benign skin neoplasms which do not 
affect the head, face or neck are rated as scars (Diagnostic 
Codes 7801-7805), or impairment of function (in this case, 
Diagnostic Code 5206).

Under revised Diagnostic Code 7801, scars, on other than the 
head, face, or neck, that are deep or cause limited motion 
are rated as 10 percent disabling if they cover an area or 
areas exceeding 6 square inches (39 sq. cm.). Under revised 
Diagnostic Code 7802, superficial scars, on other than the 
head, face, or neck, that do not cause limited motion but 
encompass an area or areas at least 144 square inches (929 
sq. centimeters), warrant a 10 percent evaluation. Under 
revised Diagnostic Code 7803, superficial unstable scars 
warrant a 10 percent evaluation, and under revised Diagnostic 
Code 7804 superficial scars that are painful on examination 
warrant a 10 percent evaluation. Under revised Diagnostic 
Code 7805, other scars may be rated on limitation of function 
of the affected part. 38 C.F.R. § 4.118 (2006).

Notes pertaining to scars specify that a deep scar is one 
associated with underlying soft tissue damage, and a 
superficial scar is one not associated with underlying soft 
tissue damage. An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 38 
C.F.R. § 4.118.

Given the change in law the Board may only apply the old 
rating criteria to the pre-August 30, 2002, time period; and 
the new rating criteria to the term beginning on August 30, 
2002. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran's residuals of an excision of a carbuncle from 
the right arm are currently rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7819 for benign skin neoplasms. 

Diagnostic Code 7819 indicates that such disorders should be 
rated as scars, or impairment of function. There is no 
impairment of function associated with the residuals of the 
carbuncle excision.  The December 2002 and March 2005 VA 
examinations noted a upper right arm scar without associated 
tenderness or redness.  The examiner also noted that it 
measured approximately 1.0 by 0.5 centimeters. 

There is no evidence showing impairment of function that 
would meet or approximate the criteria for a compensable 
rating under any potentially applicable diagnostic code 
pertaining to limitation of function. December 2002 and March 
2005 VA examiners found no functional limitations involving 
the scar.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206 
(pertaining to movement of arm).

The veteran has also denied experiencing any limited or 
abnormal motion, swelling, weakness, fatigability, lack of 
endurance as a result of the residuals of the excision. In 
addition, physical examinations have confirmed the absence of 
fatigability, instability, muscle atrophy, and painful 
motion. Thus, as no functional impairment associated with the 
excision has been found, the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 do not provide a basis for the assignment of a 
compensable rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, an increased rating is denied.

VI.  Entitlement to a compensable evaluation for a ganglion 
cyst of the right foot currently evaluated with a 
noncompensable rating. 

Background and Analysis

During his January 1998 retirement examination, the veteran 
was notated to have tenderness of the right forefoot with 
prominence from an old trauma. 

In February 1998, the veteran was evaluated for a painful 
ganglionic cyst of the right foot.  The cyst was aspirated 
and due to the limited nature of cystic fluid expressed the 
nodular mass most likely was due to edema secondary to 
chronic irritation over the cuneiform bones.  

 The veteran appeared at a Board hearing in July 2003 and 
testified a doctor informed him it would be best to wait 
until he retired to have the cyst removed.  The veteran 
reported he must wear loafers, and was unable to wear lace-up 
shoes due to pain.  He also reported that he could not wear 
tennis shoes or sport shoes of any kind.  

In March 2005, the veteran underwent a VA examination and 
reported slight discomfort mostly with friction over the area 
when he wore boots at work or with laced tennis shoes.  
Otherwise the cyst residuals did not bother him.  The 
examiner diagnosed a small benign ganglion cyst on the dorsal 
aspect of the right foot with no functional impairment or 
disability.

In December 2005, while undergoing a VA examination, the 
veteran reported on and off discomfort from a right foot 
nodule when he wore boots.  The veteran stated there had been 
no significant change in the size of the nodule.  The 
examiner notated no edema, cyanosis, or clubbing.  There was 
a firm, mildly tender nodule noted over the dorsum of the 
right foot with no erythema.  

The RO has evaluated the veteran's ganglion cyst of the right 
foot pursuant to the Diagnostic Code for impairment resulting 
from benign skin growths and residuals of a foot injury. See 
38 U.S.C.A. § 4.71a, Diagnostic Code 5284 and 38 C.F.R. § 
4.118, Diagnostic Code 7819.  The regulations pertaining to 
skin disorders have been previously discussed. 

In evaluating the service-connected right foot ganglion cyst, 
the Board also considered Diagnostic Code 5284, which rates 
impairment resulting from other foot injuries. According to 
this diagnostic code, evidence of a moderate residuals of a 
foot injury warrants the assignment of a 10 percent 
disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2006). A higher evaluation of 20 percent requires evidence 
of moderately severe residuals of a foot injury. Id. 

Review of the medical records which were received during the 
current appeal indicate that the veteran has reported that 
his cyst causes pain if he wears laced shoes.  No limitation 
of motion has been noted.  This relatively negative 
symptomatology does not support of finding of moderate 
residuals of a foot injury. As such, a compensable rating, 
based upon impairment of a foot injury, is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2006).

Moreover, the veteran has denied experiencing any limited or 
abnormal motion, swelling, weakness, fatigability, lack of 
endurance as a result of his right foot ganglion cyst.  In 
addition, physical examinations have confirmed the absence of 
fatigability, instability, muscle atrophy, and painful 
motion. Thus, as no functional impairment is associated with 
the disorder, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
do not provide a basis for the assignment of a compensable 
rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).


ORDER

Entitlement to an increased evaluation for sinusitis is 
denied.

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for a disorder manifested 
by atypical chest pain is denied.

Entitlement to service connection for a disorder manifested 
by foot cramping is denied

Entitlement to an increased evaluation for residuals of an 
excision of a carbuncle from the right arm is denied. 

Entitlement to an increased evaluation for a ganglion cyst of 
the right foot is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


